DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/528,677 on May 5, 2021. Please note Claims 1 and 3-10 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. ( US 2015/0287352 A1 ).

	Watanabe teaches in Claim 1:
	A driving method of a display apparatus ( [0001] discloses a method of controlling a display device ), wherein the display apparatus comprises a plurality of pixels ( Figures 6 and 10 disclose analyzing and grouping the grayscales of pixels for a display region ), the driving method comprising: 
obtaining a plurality of gray levels respectively corresponding to the plurality of pixels ( Figure 10(b), [0115]-[0116] discloses setting a plurality of analysis regions 13c-13h. The grayscale levels of each region are analyzed by generating a histogram and categorizing the regions. The goal is to determine if flicker will occur in one or more of these regions. Figure 2, [0030] discloses the relationship between flicker rates corresponding to respective grayscale levels. Thus, in order to determine possible flicker issues, grayscale levels are required to be determined in each region. For purposes of interpretation, a plurality of gray levels are determined, such as a first plurality of gray levels will be interpreted as being in region 13e and a second plurality of gray levels will be interpreted as being in region 13c ); 
determining a first frequency and a second frequency according to each of the plurality of gray levels ( Figure 10(b), [0115]-[0016] discloses the grayscale levels of each region are analyzed, including the interpreted pixels in regions 13c and 13e. Figure 6, [0080]+ disclose various conditions which correspond to this analysis, namely which range of grayscale levels they fall into. Specifically, the gray level(s) are analyzed and depending on the range (such as 20 to 80, or 10 to 160 or 40 to 60, etc, as well as percentage analysis), the regions are driven at relatively lower frequencies, such as 1 Hz, or relatively higher frequencies, such as 60 Hz. If the majority of grayscale levels correspond to a condition in which flicker is prevalent, then a higher frequency, such as 60 Hz, is selected. If flicker is not prevalent, then a lower frequency, such as 1Hz, is selected. Note [0115] teaches that 13c, which has the interpreted second pixel, is driven at 60 Hz (read as the second frequency). [0116] discloses that for regions that do not have flicker issues, they are driven at 1 Hz. For example, if region 13e does not have flicker issues (which the analysis will determine), then it will be driven at 1Hz (or other values that are not 60 Hz given Watanabe teaches of other frequency options depending on the range of grayscale levels; read this as the interpreted first frequency) ); and 
( [0117] discloses driving the regions at their respective different frequencies, clearly simultaneously. For regions that have flicker issues, they are driven at 60 Hz (read as the second frequency for a second group of pixels). For regions that do not have flicker issues, power can be reduced by driving at a low refresh rate, such as 1 Hz (read as the first frequency for a first group of pixels). To clarify, groups 13e and 13c have a plurality of pixels in each group and are driven simultaneously at different frequencies ), 
wherein the step of determining the first frequency and the second frequency according to each of the plurality of gray levels comprises: 
comparing each of the plurality of gray levels with a reference gray level range to determine the first frequency and the second frequency ( As disclosed above, each of the pixels in all of the regions, such as 13c-13h, are analyze and the grayscale ranges, such as what is shown in Figure 6, is determined. Thus, the appropriate frequency for each region is determined ), determining all of the pixels in the entire display apparatus with the corresponding gray levels falls outside the reference gray level range as the first group of pixels and to be driven the first frequency ( Figure 6 discloses determining the grayscale range of all of the pixels in all of the regions. They are then matched to a corresponding frequency. For example, as noted above, the first frequency, for grayscale values, are determined to have flicker issues and are driven at 60 Hz, etc. These ranges are inside the 20 to 80 range and outside this range (the interpreted reference gray level range), they are driven at the 60 Hz ), and determining all of the pixels in the entre display apparatus with the corresponding gray ( Similar to the reasoning above, if the range is outside the 20 to 80 range for the pixels in a region, i.e. all of them, then they are driven at 1 Hz, etc ), 
wherein the first frequency is determined as a low frequency mode, the second frequency is determined as a high frequency mode, and the first frequency is smaller than the second frequency. ( Figure 6, [0080]+ disclose, after categorizing the grayscale levels in each region, assigning a condition to the region based on the analysis. For the first plurality of gray levels, corresponding to a region 13e where flicker is not present, the grayscale value must be outside of 20 to 80 (as this is where flicker is prevalent), i.e. falls outside the reference gray level range 20-80. In this case, it is driven at 1 Hz, i.e. low frequency mode. When the second plurality of gray levels, corresponding to a pixel in region 13c, where flicker is indeed present, this must be within a range of 20 to 80, i.e. falls within the reference gray level range 20-80. In this case, it is driven at 60 Hz, i.e. high frequency mode )

	Watanabe teaches in Claim 3:
	The driving method according to claim 2, wherein the reference gray level range is a continuous gray level range, wherein the width of the reference gray level range is related to the first frequency. ( Watanabe, Figure 6, [0080]+ disclose a range, for example, of 20 to 80, i.e. the range is continuous between these two values. The range, i.e. width, corresponding to conditions, are related to their respective frequency levels to be driven at for the region )

	Watanabe teaches in Claim 4:
( [0076] discloses R, G and B colors being associated with flicker and is thus, part of the grayscale level analysis )

	Watanabe teaches in Claim 5:
	The driving method according to claim 4, wherein the first group of pixels comprises a first pixel corresponding to a first gray level, and the second group of pixels comprises a second pixel corresponding to a second gray level, wherein the step of determining the first frequency or the second frequency according to the colors of each of the plurality of pixels comprises: obtaining a third gray level of a third pixel among the pixels according to the display data, wherein when the third gray level and the first gray level are the same but the color of the third pixel is different from that of the first pixel, the third pixel operates at a third frequency, and the third frequency is different from the first frequency. ( Figure 6, grayscale levels are also analyzed and specifically what range they fall into. Specifically, Figure 6, [0080]+ disclose various conditions which correspond to different frequency levels, as shown. Specifically, the gray level(s) are analyzed and depending on the range (such as 20 to 80, or 10 to 160 or 40 to 60, etc, as well as percentage analysis), the regions are driven at relatively lower frequencies, such as 1 Hz, or relatively higher frequencies, such as 60 Hz. [0076] discloses a color analysis for each of red, green and blue, within the first range, etc. This means that, for different colors, the grayscale levels can be the same, but depending on the analysis, i.e. the overall determination for the block, a different frequency/refresh rate can be selected )

	Watanabe teaches in Claim 6:
	The driving method according to claim 1, wherein the step of determining the first frequency and the second frequency according to the plurality of gray levels comprises: determining the first frequency or the second frequency according to brightness of the first pixel and the second pixel. ( [0077] discloses luminance values are determined and these relate to grayscales, as one of ordinary skill in the art realizes )

	Watanabe teaches in Claim 7:
	The driving method according to claim 6, wherein the first group of pixels comprises a first pixel corresponding to a first gray level, and the second group of pixels comprises a second pixel corresponding to a second gray level ( As disclosed above, the interpreted first pixel is within region 13e and the interpreted second pixel is within region 13c. There are a plurality of pixels in each region and one pixel is each region is interpreted here ), wherein the step of determining the first frequency or the second frequency according to the brightness of each of the plurality of gray levels comprises:
obtaining a fourth gray level of a fourth pixel among the pixels according to the display data, wherein the first pixel, the second pixel and the fourth pixel have the same color but the first gray level, the second gray level and the fourth gray level are different from each other, the fourth pixel is operated at a fourth frequency, and the first frequency, the second frequency, and the fourth frequency are also different from each other. ( Similar reasoning provided in Claim 5 is also applicable here as well: Figure 6, grayscale levels are also analyzed and specifically what range they fall into. Specifically, Figure 6, [0080]+ disclose various conditions which correspond to different frequency levels, as shown. Specifically, the gray level(s) are analyzed and depending on the range (such as 20 to 80, or 10 to 160 or 40 to 60, etc, as well as percentage analysis), the regions are driven at relatively lower frequencies, such as 1 Hz, or relatively higher frequencies, such as 60 Hz. [0076] discloses a color analysis for each of red, green and blue, within the first range, etc. This means that, for different colors, the grayscale levels can be the same, but depending on the analysis, i.e. the overall determination for the block, a different frequency/refresh rate can be selected )

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. ( US 2015/0287352 A1 ), as applied to Claim 1, further in view of Tan et al. ( US 2018/0082633 A1 ).

	As per Claim 8:
	Watanabe does not explicitly teach of “generating an ambient light sensing signal through an ambient light sensor; and adjusting the first frequency or the second frequency according to the ambient light sensing signal.”

However, in the same field of endeavor, display driving with different frequencies, Tan teaches of using a sensor to receive ambient light levels, ( Tan, Figures 15 and 17, [0045], [0056] ). Specifically, for bright areas, the frequency can be adjusted, as shown in Figure 15, similar to the regions taught by Wang. 



	Tan teaches in Claim 9:
	The driving method according to claim 8, wherein the step of adjusting the first frequency or the second frequency according to the ambient light sensing signal further comprises: 
obtaining a first ambient light brightness and a second ambient light brightness in sequence according to the ambient light sensing signal, wherein when the second ambient light brightness is greater than the first ambient light brightness, the first frequency or the second frequency is decreased. ( Tan teaches in Figure 15 of bright content areas as well as darker content regions, Figure 15, [0053]. Specifically, the scanning frequency is adjusted accordingly. The different scanning frequency schemes as detailed in Figure 17, [0056], notably if a light level is higher, then it uses a second scan scheme with a lower scanning frequency. Respectfully, one of ordinary skill in the art would realize that based on the amount of ambient light, the frequency could be desirably adjusted and in general, when brightness is higher, a lower scanning frequency is desirable, which Tan teaches )

	As per Claim 10:


However, light-emitting diodes are well known in the art.

To emphasize, in the same field of endeavor, display systems, Tan teaches of a display with driving circuitry, ( Tan, Figure 7, [0044] ). In particular, pixel current 72, shown in Figure 8, is submitted to a light emitting diode (LED) from the scanning circuitry 56, to turn the LED on.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the usage of light-emitting diodes, as taught by Tan, with the motivation that it is well known to do so and is known for efficient, bright display. Respectfully, examiner asserts Official Notice to the well known use of diodes for their many benefits.

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Applicant’s representative, Attorney Terazaki, is thanked for her time to discuss the application in an interview held on April 22, 2021.
	Please note the updated rejection in light of the claim amendments. However, the same Watanabe reference is applied again.
	To clarify, Watanabe teaches of dividing the display screen into multiple regions and performing a histogram analysis on each region to determine the distribution of grayscale levels 
	Applicant has amended the claim language to note of a determination of driving frequency for “all of pixels”. However, Watanabe does indeed perform an analysis for all of the pixels and then determines the appropriate frequency. What was discussed in the interview was analyzing each and every pixel and having a singular frequency applied to each and every pixel in a group. While the claim language is pushing towards this concept, the analysis of all of the pixels (in terms of plurality of gray levels) and then translating that to ONLY one frequency per group of ALL pixels, is not required by the claim language.
	Applicant is advised to better clarify this relationship in the analysis as well as the end result of how the frequency is determined and then driven, to overcome the current rejection.
 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.